Before a defendant can be convicted of uttering a forged instrument, the state must prove beyond a reasonable doubt that there was a forged instrument, and that the defendant, knowing the instrument to be forged, with the intent to defraud, uttered it. The check in evidence purported to have been signed by Raymond Bradford, and was made payable to the order of Tom Jones, for $5.06. Bradford testified:
"I had these checks made myself; that is, just exactly like the check I used. * * * I never issued a check of that character to this man. * * * I did not issue the check."
This was all the evidence tending to prove the forgery. All of this may have been true, and yet no forgery have occurred. There is nothing in the evidence to show that Bradford did not authorize the signing of the check. *Page 414 
From the facts as disclosed by the bill of exceptions, the court erred in refusing to give the general charge as requested by the defendant.
Reversed and remanded.